Citation Nr: 1416054	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for avascular necrosis (AVN), status post left total hip replacement, as secondary to the service-connected lumbosacral strain or dermatophytosis of the right palm.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 1979 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The jurisdiction of the Veteran's appeal remains with the Winston-Salem, North Carolina RO.

The Board remanded the Veteran's service connection claim for AVN, status post left total hip replacement, as secondary to the service-connected lumbosacral strain to the Appeals Management Center (AMC) in November 2012 for further development and adjudicative action.  In a February 2013 Supplement Statement of the Case (SSOC), the AMC continued the denial of the claim.  The case has now been returned to the Board for further appellate review.

Upon return of the case, the Board notes that there was confusion over whether the Veteran wanted to proceed without representation.  As a result, the Board dispatched a letter to the Veteran on February 5, 2014, to inform the Veteran that if he did not contact VA within 30 days the Board would assume he wanted to continue his claim unrepresented.  The Veteran has yet to respond, and thus, the Board will proceed to address his appeal.  

As will be addressed more fully below, in the course of a Veteran's January 2013 VA examination, the relationship of cortisone treatment and AVN was raised by the VA examiner, and there is evidence the Veteran is receiving cortisone treatment for his service-connected dermatophytosis of the right palm.  Therefore, the Board finds it is prudent to also investigate any possible link between this service-connected disability and his AVN.  Accordingly, as the record raises a new theory of entitlement for service connection for AVN, the Board has recharacterized the issue on appeal to comport with this development in the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary for further evidentiary development of the Veteran's claim.  The VA examination provided to the Veteran as directed by the Board has been determined, in part, to be inadequate.  

The Board directed the RO/AMC to provide a VA examination to the Veteran to determine the nature and etiology of the left hip AVN.  In providing an opinion, the Board directed the examiner to provide "medical reasons to accept or reject the Veteran's assertion that his hip disability is attributable to his lumbosacral strain because his back pain caused him to compensate by placing more strain on his left hip."  However, the VA examiner's opinion failed to address the Veteran's assertion and did not provide an adequate rationale.  In his opinion, he describes the causes of AVN, but he does not discuss if any of these potential causes have occurred in the particular case of the Veteran.  In particular, the VA examiner states that AVN causes femoral head death by trauma or non-trauma, but does not discuss whether the femoral head bone death by trauma was caused or aggravated by the lumbosacral strain or whether a non-trauma death of the femoral head was aggravated by the Veteran's lumbosacral strain.  As this examination is inadequate, it has not complied with the Board remand directives and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  

Turning to the Veteran's dermatophytosis of the right palm, the January 2013 VA examiner additionally opined a relationship between the use of corticosteroids and AVN.  However, the VA examiner did not address the Veteran's corticosteroid use for his service-connected dermatophytosis of the right palm.  The Board notes that the Veteran stated in an April 2008 VA examination that he used corticosteroids for his dermatophytosis of the right palm and VA treatment records from December 2004 indicate that the Veteran was treated with the corticosteroids: Fluocinonide 0.05 percent twice daily as needed, Fluocinonide 0.05 percent twice daily as needed, and Triamcinolone Acetonide 0.1 percent ointment twice daily.  The Board acknowledges that these medications are not directly attributed to the Veteran's dermatophytosis of the right palm.  However, these facts coupled with the January 2013 VA examination's comment on the relationship between cortisone treatment and AVN warrant further investigation.  Thus, the Board finds that further action should be taken to determine whether the Veteran's AVN was caused or aggravated by the use of the cortisone treatment for his service-connected dermatophytosis of the right palm.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his lumbosacral strain, AVN, and dermatophytosis of the right palm.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  

In particular, the record contains evidence that the Veteran continues to receive care at the Fayetteville VA Medical Center and the claims file only contains VA treatment records dated through December 23, 2008.  Thus, records dated after December 23, 2008, should be requested from this facility.

2.  Thereafter, schedule the Veteran for a VA examination by an examiner other than the examiner who conducted the January 2013 VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(A)  The VA examiner should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his assertion that his lumbosacral strain and related back pain have caused him to compensate by placing more strain on his left hip.

After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's lumbosacral back strain caused or aggravated his left hip AVN. 

PLEASE COMMENT on the Veteran's assertion that his lumbosacral strain and related back pain have caused him to compensate by placing more strain on his left hip.  

(B)  After considering the pertinent information on the Veteran's right palm dermatophytosis and the Veteran's use of corticosteroids for this service connected disability, the VA examiner should identify the medications that the Veteran has used to treat his right palm dermatophytosis which contain corticosteroids.  The Board notes that the Veteran's active medication from VA treatment records include Flucinonide 0.05 percent twice daily as needed, Fluocinonide 0.05 percent twice daily as needed, and Triamcinolone Acetonide 0.1 percent ointment twice daily.

The VA examiner should then opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's use of corticosteroids for his right palm dermatophytosis caused or aggravated the Veteran's AVN. 

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for avascular necrosis (AVN), status post left total hip replacement, as secondary to the service connected lumbosacral strain or dermatophytosis of the right palm.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


